643 P.2d 877 (1982)
56 Or.App. 857
STATE of Oregon, Respondent,
v.
Charles Dean STOCK, Appellant.
No. 81-0139; CA A21723.
Court of Appeals of Oregon.
Argued and Submitted January 22, 1982.
Decided April 19, 1982.
Gary D. Babcock, Public Defender, Salem, argued the cause and filed the brief for appellant.
Richard David Wasserman, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Dave Frohnmayer, Atty. Gen., and William F. Gary, Sol. Gen., Salem.
Before BUTTLER, P.J., and RICHARDSON and WARDEN, JJ.
PER CURIAM.
Defendant appeals from a trial court order that he pay $2,302.28 to the county for the expense of providing an attorney for defendant in this criminal proceeding. At the time of sentencing, the amount of attorney fees had not been determined. At that time costs in the amount of $696.67 were imposed, payable at the rate of $50 per month; the order further provided that defendant reimburse the county "in the amount of $ ____ for expenses incurred for retaining counsel, * * *" payable at the rate of $50 per month. It was clear that the court intended, and that defendant understood, that he was to pay the total amount of $100 per month upon defendant's release. At a subsequent time, when defendant was not present, the amount of attorney fees was inserted in the order.
Although defendant's attorney did not request a hearing at the time of sentencing, he had no reason or incentive to do so; within limits, it was he who would determine the amount of the attorney fees. We think that under these circumstances defendant is entitled to a hearing on the amount of attorney fees for which he must make restitution to the county.
Sentence vacated, and cause remanded for a hearing on the amount to be paid on account of attorney fees.